 In the Matter Of CAPITOL AUTOMATIC MUSIC Co., INC.andUNITED COINMACHINE EMPLOYEES UNION,LOCAL 254, U. R. W. & D. S. E. A.,C. I.O.andLOCAL UNION786,INTERNATIONAL BROTHERHOOD OF ELEC-TRICAL WORKERS, A. F. OF L., PARTY TO THE CONTRACTCase No. C-3436.=Decided February16, 1943Jurisdiction:coin-operated electric phonograph, leasing, selling, and servicingindustry.Unfair Labor PracticesInterference,Restraint, and Coercion-Collecttive Bargaining:majority estab-lished by certification ; loss of majority attributable to employer's unfair laborpractices, immaterial-refusal to bargain collectively by : refusing to discuss orsign contract with union certified following Board election while assisting andentering into closed-shop, check-off, contract with rival union.Remedial Orders: uponrequest, to bargain collectively with certified union;withdraw recognition from assisted union and desist from giving effect to con-tract with that union.Unit Appropriate for Collective Bargaining:repairmen, collectors, delivery menind helpers, exclusive of office and clerical employees, solicitors, and super-visory employees ; stipulation as to.DECISIONANDORDEROn November 30, 1942, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged and was engaging in certain unfair labor practices, and 1recommending that it cease and desist therefrom and take certainaffirmative action as set out in the copy of the Intermediate Reportattached hereto.'Thereafter the respondent and Local 786 filed excep-tions to the Intermediate Report, and Local 786 filed a brief and sup-,plemental brief in support of its exceptions.Local 254 also filed abrief.Pursuant- to notice, a hearing was held before the Board inWashington, D. C., on January 28, 1942, for the purpose of oral argu-ment.Local 254 and Local 786 were represented by counsel andparticipated in the argument.The respondent filed a written state-ment in lieu of oral argument.The Board has considered the rulingsof the Trial Examiner made at the hearing and in the IntermediateReport, and finds that no prejudicial error was committed.The rul-ings are hereby affirmed.The Board has considered the Intermediate47 N. L. R. B, No. 86.639i 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDReport, the exceptions, the briefs, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial 'Examiner.In addition, we note that in or about the first week in March 1942,the respondent's president, Goetz, Was informed that Local 786 waswilling to waive a condition which has theretofore constituted the"real reason" for the respondent's opposition to dealing with Local786.1This circumstance, we think, lends further support to the TrialExaminer's findings, in which we concur, that the respondent -refusedto negotiate with Local 254 on or about March 5; and that thereafterit assisted Local 786 in securing the membership of its employees.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Capitol Automatic MusicCo., Inc., and its officers, agents, successors,and assigns,shall:1.Cease and desist from :(a)Refusing to bargain collectively with United CoinMachineEmployees Union, Local 254, U. R. W. & D. S. E. A., affiliated withthe Congress of Industrial Organizations, as the exclusive representa-tive of all repairmen, collectors, delivery men and helpers employed bythe respondent, exclusive of office and clerical employees,solicitorsand supervisory employees, with respect to rates of pay, wages, hoursof employment, and other conditions of employment;(b)Giving effect to its contract, commencing as of May 5, 1942,with Local Union 786, International Brotherhood of Electrical Work-ers; affiliated with the American Federation of.Labor, and to any .ex-tension, renewal, modification, or supplement thereof ;(c) In any other manner interfering with, restraining,or coercingits employees in the exercise of the right to self-organization, to form,resentatives of their own choosing, and to engage in ,concerted activ-ities for the purposes of collective bargaining or other 'mutual aidand protection, as guaranteed in Section 7 of the National LaborRelations Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :IGoetz so testified.It appears from Goetz's testimony that the respondent had resignedfrom an association of employers which had a collective bargaining agreement with Local786 ; and that Goetz had been under the impression that unless the respondent rejoinedthe association,the respondent would not be able to come to any agreement relative toits employees,with Local 786.According to Goetz,he had opposed any connection withLocal 786"on account of that Association tie up"However,on the occasion in question,Goetz learned that Local 786 would agree to enter into a separate contract with the re-spondent,if the respondent's employees were to join that union. CAPITOL AUTOMATIC MUSIC CO., INC.641(a)Upon request, bargain collectively with United Coin MachineEmployees Union, Local 254, U. R. W. & D. S. E. A., affiliated withthe Congress of Industrial Organizations, as the exclusive represent-ative of all repairmen, collectors, delivery men and helpers employedby the respondent, exclusive of office and clerical employees, solicitorsand supervisory employees, with respect to rates of pay, wages, hoursof employment, and other conditions of employment;,.(b)Withdraw all recognition from Local Union 786, InternationalBrotherhood of Electrical Workers, affiliated with the American Fed-eration of Labor, as the representative of its employees for the pur-pose of dealing with the respondent concerning grievances, labor dis-putes, wages, rates of pay, hours of employment, and other conditionsof employment;")A,'(c)Post immediately in conspicuous places throughout its plantand maintain for a period of at least sixty (60) consecutive days from,the date of posting, notices to its employees stating (1) that the re-spondent will not engage in the conduct from which it is ordered tocease anddesist in paragraphs 1 (a), (b), and (c) hereof; and (2)that the respondent will take the affirmative action set forth in para-graphs 2 (a) and (b) hereof;(d)Notify the Regional Director for the Second Region in writingwithin teii" (10) days from the date of this Order what steps therespondent has taken to comply herewith.INTERMEDIATE REPORTMr. Martin I.Rose, for the Board.Mr. Charles V. Sally, Jr,of New York, N. Y., for the respondent.Mr. Charles R Katz,of New York, N. Y., for Local 254.Mr. Samuel Mezansky,of New York, N. Y., for Local 786.Mr. Victor Peterfesa,of Flushing, L. I., New York, for "the employeesSTATEMENT OF THE CASEUpon charges duly filed on June 4, 1942, by the United Coin Machine EmployeesUnion, Local 254, U. R. «' & D. S. E. A, affiliated with the Congress of Indus-trial Organizations, herein called Local 254, the National Labor Relations Board,herein called the Board, by the Regional Director for the Second Region (NewYork, N. Y ), issued its complaint dated October 29, 1942, against the CapitolAutomatic Music Co., Inc,' herein called the respondent, alleging that the re-spondent had engaged in and was engaging in unfair labor practices within themeaning of Section 8 (1) and (5) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the ActConcerning the unfair labor practices,the complaint alleged in substancethat : (1) on or about February 24, 1942, and at all times thereafter, the respondentrefused to bargain collectively with Local 254, although Local 254 had beendesignated as collective bargaining agent prior thereto by a majority of the re-spondent's employees in an appropriate bargaining unit ;(2) the respondent fromMarch 27, 1942,to the date of the complaint,disparaged and expressed disapproval513024-43-vol. 47--41 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Local 254; ' urged, persuaded, threatened, and warned its employees to refrainfrom assisting, becoming members of, or remaining members of Local 254; (3) from,March 27, 1942, to the date of the complaint the respondent urged, persuaded,threatened, and warned its employees to assist, become members of, or remainmembers of Local 786, and assisted Local 786 in recruiting its employees as mem-'hers; (4) on or about May 29, 1942, the respondent entered into a collective bar-'gaining agreement with Local 786 covering its employees, although Local 786 atthat time did not represent an uncoerced majority of its employees in an appro-priate bargaining unit; (5) Local 786 was maintained, assisted, or supported bythe above acts of the respondent; (6) because of the above acts of the respondentthe agreement described above between the respondent and Local 786 is invalidand in violation of the Act; and (7) by the acts described above the respondent,interfered with, restrained, and coerced its employees in the exercise of rightsguaranteed in Section 7 of the Act.The complaint and accompanying notice of hearing were duly served upon therespondent, Local 254, and Local 786At the hearing counsel for the respondent and counsel for Local 786 orallystated that they proposed to file answers denying that respondent had engaged'in unfair labor practices as alleged in the complaint, and stated further thatLocal 786 had in no wise been dominated or assisted by the respondent.Noanswers were filed.,Pursuant to proper notice a hearing was held November 9, 10, and 11, 1942,'at New York, New York, before the undersigned, the Trial Examiner duly desig-nated by the Acting Chief Trial Examiner. The Board, the respondent, Local786, and Local 254 were represented by counsel. Victor Peterfesa, who claimedto represent "the employees" of the respondent, was permitted to enter an ap-,pearance.All participated in the hearingFull opportunity to'be heard, toexamine and cross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.At the conclusion of the Board's case, counselfor the respondent and counsel for Local 786 moved to dismiss the complaint.The motions were denied.At the conclusion of the hearing counsel for theBoard moved to conform the complaint to the proof with respect to names, dates,and places.This motion was granted without objection.At the end of thehearing counsel for the respondent and counsel for Local 786 renewed their'motions to dismiss the complaint.The undersigned reserved ruling on the mo-tions.They are hereby denied.Counsel for the parties argued the matterorally before'tbe undersigned and stated that they did not desire to file briefswith the Trial Examiner.Upon the entire record in this case and from his observation of the witnesses,the undersigned makes the following: -FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent is a New York corporation having its principal office andplace of business in New York City. It leases, rents, and sells coin-operatedautomatic electrical phonographs to places of public resort in New York and'New Jersey. The respondent services the phonographs leased, rented, and soldin these States.About,100 of the respondent's 750 machines are located in New'Jersey, the remainder are in New York.The respondent also sells phonographs to purchasers located outside the areain which servicing is practicable. It has sold and shipped phonographs to pur-chasers in Porto Rico, Mexico, Hawaii,Florida, and Pennsylvania.During the CAPITOL AUTOMATIC MUSIC-CO., INC. -6432-d=ear period preceding the hearing the respondent purchased 10 phonographswithin the State'of New York and 75 in the State of IllinoisThe respondent purchases phonograph records principally from rnanufac-'turers in New York and New Jersey but has also received such records fromthe State of California.During the 2-year period preceding the hearing therespondent purchased phonograph records valued at approximately $39,000, 'ofwhich approximately 25 percent were purchased outside the State of Nei York.'After they have been used, such records are sold locally.The respondent's annual income averages from $150,000 to $160,000, of whichamount about 5 percent is derived from records, about 10 percent from salesof phonographs, and about 85 percent from fixed rentals or commissions. Therespondent's annual income from its business in New Jersey averages approxi-mately $17,000.In New York City the respondent maintains a display room and a work shopfor repairing and refinishing phonographsIt employs solicitors to locate sitesfor the placement of its phonographs, delivery men to transport them, and col-lectors who call weekly at all locations to collect coins, change records, makeminor adjustments, and report customers' requests for records.Weekly, thetwo'New Jersey collectors report at the New York office for settlement of accounts.Two trucks owned by the respondent make regular weekly trips to New Jersey-All phonographs are sent out and placed from the office in New York City andwhen major repairs are necessary are returned to the work shop in New YorkCity.The respondent admits that it is engaged in interstate commerce within themeaning of the Act.II.THE ORGANIZATIONS INVOLVEDUnited Coin Machine Employees Union, Local 254, U R. W. & D S. E. A.,affiliated with the Congress of Industrial Organizations, and Local Union 786,International Brotherhood of Electrical Workers, affiliated with the AmericanFederation of Labor, are labor organizations admitting to membership employeesof the respondent.III. 'THE UNFAIR LABOR PRACTICESA. Therefusal to bargain collectively;interference,restraint,and coercion1.The appropriate unitThe complaint alleged and the parties stipulated that "all repairmen, collectors,deliverymen and helpers employed by the respondent, exclusive of office andclerical employees, solicitors and supervisory employees," constitute an appro-priate bargaining unit.This was the same appropriate bargaining unit agreedto and used in the election conducted by the Regional Office of the Board onFebruary 6, 1942.The undersigned finds that all repairmen, collectors, delivery men and helpersemployed by the respondent, exclusive of office and clerical employees, solicitorsand supervisory employees, at all times material herein constituted and thatthey now constitute a unit appropriate for the purposes of collective bar-gaining with respect to rates of pay, wages, hours of employment, or other con-ditions of employment, and that said unit insures to employees of the respondentthe full benefit of their right to self-organization and to collective bargainingand otherwise effectuates the policies of the Act. 644DECISIONS OF NATIONALLABOR RELATIONS BOARD2.Representation by Local 254 of a majority in the appropriate unitOn February 6, 1942, by agreement between the respondent and Local 254 theRegional Office of the Board conducted an election among the respondent's em-ployees in the unit found above to be appropriate.Of the 16 eligible employeeswho voted in the election 15 selectedt Local 254 as their collective bargainingagent.The undersigned finds that on and ,at all times after February 6, 1942, Local254 was the duly designated representative of a majority of the employees inthe aforesaid appropriate unit and that by virtue of Section 9 (a) of the Act,Local 254 at all such times was the exclusive representative of all the employeesin such unit for the purpose of collective bargaining in respect to rates of pay,wages, hours of employment, or other conditions of employment.3.The refusal to bargain; respondent's acts of assistance and support toLocal 786The determinative issiTes in this matter are twofold; namely, did the re-spondent refuse to bargain collectively with Local 254, and did it render as-sistance to Local 786.From the results of the consent election and the stipula-tion of the parties regarding the appropriate unit it is clear and uncontestedthat Local 254 represented all of the employees in the appropriate unit fromthe time of the election on February 6 until the middle of March 1942. Boththe respondent and Local 786 denied that Local 254 represented a majority ofthe employees after the middle of March, in view of the fact that a-majoritysigned applications for membership in Local 7S6 at that time.Local 254 had a collective bargaining agreement with the respondent whichexpired January 15, 1942.Prior to the expiration of the agreement, Local 254advised the respondent by letter that it desired to enter into negotiations for thepurpose of renewing the agreement.The respondent advised Local 254 that itwould enter-into such negotiations provided that Local 254 demonstrated thatitstill represented a majority of the respondent's employees.To this, Local254 agreed and the election conducted by the Board followed on February 6,1942.Prior to the holding of the election the Board notified Local 786 by letterthat the election was to be held and advised Local 786 that its name would beplaced on the ballot if Local 786 so desired.Local 786 did not reply to theletters of the Board and consequently its name did not appear on the ballot.Charles Lichtman, business manager of Local 254, testified that on February14 when he received the Board's certificate of the results of the election showingthat Local 254 had won, he called William Goetz, president of the. respondent,and inquired about opening negotiations on the contract.He testified thatGoetz told him to come in and that they would discuss the matter.Lichtman and Gordon, president of Local 254, testified and Goetz admitted thatthey met on a number of occasions after February 14. The record shows that,either together or singly, Lichtman and Gordon met with Goetz in his office onMarch 4, 5, 18, 27, and early in the month of May 1942. Lichtman and Gordontestified that every time they met with Goetz during the above period they re-quested'that Goetz sign a contract with Local 254 in accordance with his agree-ment that he would do so provided that Local 254 won the election conducted bythe Board.They also testified that they had submitted to Goetz before theMarch 5 conference a copy of the proposed contract that they desired to discuss,and that another copy was given to Goetz at the March 5 conference. They testi- CAPITOL AUTOMATIC MUSIC CO., INC.645fled that, Goetz steadfastly refused to discuss or sign a contract with Local 254,stating that Local 254 was not strong enough to give him protection from picket-ing by Local 786, and that he was going to sign a contract with Local 786.Goetz,while admitting that he met with Lichtman and Gordon during theabove period, denied that they ever supplied him with a copy of a proposedcontract for discussion, or that they ever requested him to sign a contract withthem.He testified that the only matter discussedat such conferences waspicketing by Local 786. So far as the refusal to bargain is concerned, it resolvesitself into a resolution of the conflicting testimony set out above.There are a number of factors which lead to acceptance of the testimony ofLichtman and Gordon and the rejection of Goetz's testimony.The testimony isundisputed that prior to the expiration of its old contract Local 254 requestedthat Goetz enter into negotiations for a new contract, and that he agreed to doso, provided that Local 254 demonstrate that it still represented a majority of hisemployees.Fifteen out of sixteen employees who voted at the February 6 elec-tion voted for Local 254.The respondent's only objection was thus removed.It seems highly improbable to the undersigned that with the decks thus cleared,Local 254 would abandon all of its efforts to secure a contract, and with itsmajority unquestionably established would thereafter make no effort to obtain acontract.Probability is also lent to the testimony of Lichtman and Gordonwherein they claimed that Goetz refused to sign a contract with Local 254 becausehe was going to sign with Local 786, by the fact that he did subsequently signwith Local 786-the negotiations for such contract beginning in March or April.So far as picketing being the only subject of discussion at these conferences isconcerned, the record shows that such picketing only occurred several days inthe early part of March and ceased on March 6 or 7, before the conferences ofMarch 18, 27, and early May. It seems unlikely that it would be the only sub-ject discussed at the conferences which followed, especially at the final confer-ence in the early part of May, when Goetz, having already entered into negotia-tions with Local 786, had nothing to fear from such picketing.Lichtman andGordon claimed that at one or two of these conferences Goetz said he was goingto permit Cassidy to meet with the employees in the shop.The record shows thaton one or two occasions during this period Goetz did permit Cassidy to meet withthe employees in the shopUpon the whole record, the undersigned credits the testimony of Lichtman andGordon with reference to the occurrences of the conference subsequent to theelection and finds that on March 5 and at all times thereafter the respondent re-fused to bargain collectively with Local 254.The record shows the following acts of assistance to Local 786.Goetz ad-mitted that in November or December 1941 he permitted Cassidy, representativeof Local 786, to meet with the employees in the shopAt that time Cassidyattempted to persuade the employees to join Local 786.Again about March 6,1942, Goetz permitted Cassidy to meet with the employees in the shop.'On thisoccasion Cassidy also urged the employees to join Local 786.Goetz testified thathe did not know what Cassidy (lid while in the shop.However, he knew Cassidy,and knew that he was a representative of Local 786, so that it is a fair inference,and is found, that he knew that Cassidy desired to talk with the employees aboutjoining Local 786.About March 10 Cassidy left a number of application blanks'Cassidy denied that he securedpermissionfrom Goetz to meet withthe employees inthe shop in March.His recollection of the occasion was admittedly not definite, andcontained inconsistenciesabout this meeting.The undersigneddoes not credit his deniaLGoetz testified that Cassidy always askedpermissionto go in the shop. '646DECISIONS- OF NATIONAL -LABOR RELATIONS BOARDfor Local 786 iii the shop with ForemanVictorPeterfesa2to be signed by theemployees.The application blanks were distributed to the employees in the shopby Peterfesa and one of the office girlsAll of the employees signed the applica-tion blanks in the shop during working hours and returned them-to Peterfesa,who turned them over to Cassidy. It is clear that the distribution of the appli-cation blanks'in the shop was done with Goetz's knowledge and acquiescence, ifnot at his invitation-In March or April Goetz entered into negotiations for a contract) with Local786, and such a contract was signed during the early part of June 1942.' Thecontract provided for the closed-shop, the check-off of dues, and recognition ofLocal 786 as collective bargaining agent of the employees, and its term wasfrom May 5, 1942, to December 31, 1943Either the latter part of May or thefirst part of June, the employees sent two letters to Local 254 stating that theyhad decided to join Local 786The last of these letters was composed at a meet-'ing held in the shop at which Verna and Claire, respondent'smanager andoffice manager, respectively, were present.Claire wrote the letter and had ittyped in his office.Nine of the respondent's employees testified that no representative of the re-spondent urged, persuaded, or warned them either to leave Local 254 or to join, Lo-cal 786.They testified that they voluntarily signed membership applications forLocal 786 in the shop because Local 786 picketed their locations.However, it isclear that such applications for Local 786 were not signed until after Goetz hadrefused to bargain with Local-254, had knowingly permitted Cassidy to come intothe shop to urge the employees to join,Local 786, and had permitted the applicationblanks for Local 786 to be distributed in the shop.While it may be true that,no representative of the respondent said anything to the employees about leavingLocal 254 and joining Local 786, by permitting Cassidy to come into the shopto urge the employees to join Local 786, at a time when he was refusing tobargain with Local 254, Goetz unmistakably showed the employees which organi-zation he favored. -In almost innumerable cases the Board has held that anemployer's permitting union representatives to meet with his employees onhis premisesduring working hours and permitting membership applications to bedistributed in his shop during working hours constitute assistance within the pro-scription of the ActThere is no reason to hold otherwise in the present case'.The undersigned finds that by permitting Cassidy to hold meetings with hisemployees in the shop during working hours; by permitting membership applica=working hours ; by assisting the employees in the preparation of what was ineffect a letter of resignation from Local 254, and by meeting, negotiating, andsigning acontract With Local 786, the respondent has unlawfully assisted Local786 and interfered with his employees' exercise of their rights guaranteed inSection 7 of the Act.From the foregoing it is clear that while Goetzwas refusingto bargain withLocal 254, almost unanimously chosen by his employees as their bargaining agentat the election conducted by the Regional Office of the Board, he was at thesame timeassistingthe rival organization, Local 786, to enlist his employees as2As will be noted hereinafter, the undersigned does not base his finding of assistance toLocal 786 upon the fact that Peterfesa,a foreman,distributed the application blanks inthe shop, but upon the fact that Goetz knowingly permitted such distributionThe recordshows that Peterfesa at different times during the period under consideration was amember of and shop steward for both Local-254 and Local 786 In view of this fact,the undersigned finds that the respondent is chargeable with his act in distributing thecards in the shop only because of Goetz's knowingly permitting such act.8 The contract bears no date of execution.1 CAPITOL AUTOMATIC MUSIC CO., INC.647members by permitting the meetings in the shop'and the distribution of member-ship blanks, and while refusing to bargain with Local 254, was meeting and-bargaining with its rival, Local 786. In evaluating the testimony of the nineemployees respecting the reasons for the change in affiliation, it is to be notedthat such change took place after the respondent had rejected and had refusedto bargain with Local 254, and after 'the acts of assistance to Local 786 hadoccurred.Whether such change in affiliation would have taken place without'the refusal to bargain, and without the assistance to Local 786, is speculative.On the other hand, it is certain that the respondent refused to bargain withLocal 254, and that it assisted Local 786.The Board has held, and such holdinghas been sustained by the courts, that once an employer has refused to bargainwith a union, loss of majority by that union is a logical consequence of therefusal, and presents no bar to an order to bargain' So, in the present casethe change in affiliation becomes immaterial since it occurred after the refusalto bargain and after the respondent rendered assistance to Local 786.As the Board pointed out inThe Bradford Machine Toolcase,` the employerisprecluded from taking action which results in his selecting the employees'bargaining agent, rather than the employees themselves.That is the situationin the present case.Goetz refused to bargain with the union selected by hisemployees and he assisted Local 786 before the change in affiliation took place,and then after such change in affiliation took place, he cemented the change bybargaining with Local 786, and signing a contract with that organization.Hiscontract with Local 786, executed while his refusal to bargain with Local 254was unremedied, and representing the culmination of his assistance to Local786 cannot be permitted to stand, and he will be directed to bargain with Local254, the organization selected by his employees.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, occuring inconnection with the operations of the respondent described in Section I above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in certain unfair labor practices,the undersigned will recommend that it cease and desist therefrom and that ittake certain affirmative action in order to effectuate the policies of the Act.It has been found that the respondent has refused to bargain collectively withLocal 254 as the exclusive representative of its employees in an appropriate unit.It has also been found that the respondent unlawfully assisted Local 786, andthat the contract commencing as of May 5, 1942, between the respondent andLocal 786, is invalid. In order to establish thestatus quowhich existed beforethe respondent committed the enumerated illegal acts, it will be recommended4 See,inter alia, International Association of Machinists v. National Labor' RelationsBoard,61 S. Ct. 83, affirming 110 F. (2d) 29 (App. D. C.);N. L. R. B. v. Bradford DyeingAssociation,310 U. S. 318, reversing and remanding 106 F. (2d) 119 (C. C. A. 1) ;N. L.R. B. V. Somerset Shoe Company,111 F. (2d) 681 (C. C. A. 1) ;John J. Oughton, et at V.N. L. R. B.,118 F. (2d) 494 (C. C. A 3), cert. den. 62 S Ct. 485;N. L. R. B. Y. WhittierMills Company,111 F. (2d) 474 (C. C. A 5) ; M.H. Rstzwoller Co. v. N. L. R. B.,114F. (2d) 432 (C. CA. 7) , Bussman Manufacturing Co v. N. L. R B,111 F. (2d) 783(C. C. A. 8) ;Continental Oil Company v. N. L R. B.,113 F. (2d) 473 (C. C. A. 10) ; andN. L. R B v. Highland Park Manufacturing Co,110 F. (2d) 632 (C. C. A. 4).44 N. L. R. B. 759, decided October 3, 1942. 648DECISIONS OF NATIONAL LABOR RELATIONS -BOARDthat the respondent, upon request bargain collectively with Local 254, and thatthe respondent cease and desist from giving effect to its contract with Local 786,,as well as to any extension, renewal, modification, or supplement thereof.Noth-ing herein, however, shall be deemed to require the respondent to vary those wage,hour, seniority, and other such substantive features of its relations with theemployees themselves which the respondent established in performance of thesaid contract, or any extension, renewal, modification, or supplement thereof.Upon the basis of the above findings of fact, and upon the entire record in the,case, the undersigned makes the following:CONCLUSIONS OF LAW1.United Coin Machine Employees Union, Local 254, U. R W. & D. S. E A.,affiliated with the Congress of Industrial Organizations, and Local Union 786,International Brotherhood of Electrical Workers, affiliated with the AmericanFederation of Labor, are labor organizations within the meaning of Section 2(5) of the Act.2.All repairmen, collectors, delivery men, and helpers employed by the respond-ent, exclusive of office and clerical employees, solicitors and supervisory employees,constitute a unit appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.3United Coin Machine Employees Union, Local 254, U. R W. & D. S. E. A.,affiliatedwith the Congress of Industrial Organizations, was on February 6,1942, and at all times thereafter has been, the exclusive representative of all theemployees in the aforesaid unit for the purposes of collective bargaining, withinthe meaning of Section 9 (a) of the Act.4 By refusing to bargain collectively with the United Coin Machine EmployeesUnion, Local 254, U. R W. & D. S. E A, affiliated with the Congress of IndustrialOrganizations, as the exclusive representative of its employees in the appropriateunit, the respondent has engaged in and, is engaging in unfair labor practices,within the meaning of Section 8 (5) of the Act.5.By interfering with, restraining and coercing its employees in the exer-cise of the rights guaranteed in Section 7 of the Act, the respondent has engagedin and is engaging in unfair labor practices, within'the meaning of Section8 (1) of the Act.6.commerce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONS-Upon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondent, its officers, agents, successors, andassigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with United Coin Machine EmployeesUnion, Local 254, U. R. W. & D. S. E. A., affiliated with the Congress of Indus-trial Organizations, as the exclusive representative of all repairmen, collectors,delivery men, and helpers employed by the respondent, exclusive of office andclerical employees, solicitors and supervisory employees, with respect to ratesof pay, wages, hours of employment, and other conditions of employment ;(b)Giving effect to its contract, commencing as of May 5, 1942, with LocalUnion 786, International Brotherhood of Electrical Workers, affiliated with theAmerican Federation of Labor, and to any extension, renewal, modification, orsupplement thereof ; CAPITOL AUTOMATIC MUSIC CO., INC.-649(c) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purposes of collectivebargaining or other mutual aid and protection, as guaranteed in Section 7 ofthe National Labor Relations Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act:(a)Upon request, bargain collectively with United Coin Machine EmployeesUnion, Local 254, U. R. W. & D S. E. A., affiliated with the Congress of IndustrialOrganizations as the exclusive representative of all repairmen, collectors, deliverymen and helpers employed by the respondent, exclusive of office and clerical em-ployees, solicitors and supervisory employees, with respect to rates of pay, wages,hours of employment and other conditions of employment ;(b)Withdraw all recognition from Local Union 786, International Brother-hood of Electrical Workers, affiliated with the American Federation of Labor,as the representative of its employees for the purpose of dealing with the re-spondent concerning grievances, labor disputes, wages, rates of pay, hours ofemployment, and other conditions of employment ;(c)Post immediately in conspicuous places in its plant at New York, NewYork, and maintain for a period of at least sixty (60) consecutive days fromthe date of posting, notices to its employees stating: (1) that the respondent willnot engage in the conduct from which it is recommended that it cease and desistin paragraph 1 (a), (b), and (c) of these recommendations; and (2) that therespondent will take the affirmative action set forth in paragraph 2 (a) and (b)'of these recommendations ;(d)File with the Regional Director for the Second Region (New York, NewYork) within ten (10) days from the receipt of this Intermediate Report a reportin writing setting forth in detail the manner and form in which the respondenthas complied with the foregoing recommendations.'It is further recommended that unless on or before ten ,(10) days from thereceipt of this Intermediate Report the respondent notifies said Regional Direc-tor in writing that it will comply with the foregoing recommendations, the Na-tional Labor Relations Board issue an order requiring the respondent to takethe action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board-Series 2, as -amended, effective October 28,1942-any party may within fifteen (15) days from the date of the entry of theorder transferring the case to the Board, pursuant to Section 32 of Article IIof said Rules and Regulations, file with the Board, Shoreham Building, Wash-ington, D. C., an original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part of the record orproceeding (including rulings upon all motions or objections) as he relies upon,together with the original and four copies of a brief in support thereof.Asfurther provided in said Section 33, should any party desire permission to argueorally before the Board, request therefor must be made in writing to the Boardwithin ten (10) days from the date of the order transferring the case to theBoard.FRANK A. MOURITSEN,Trial Ewanviner.Dated November 30, 1942.